--------------------------------------------------------------------------------


Exhibit 10.3


Supplemental Agreement No. 55


to


Purchase Agreement No. 1951


(the Agreement)


Between


The Boeing Company


and


Continental Airlines, Inc.


Relating to Boeing Model 737 Aircraft






THIS SUPPLEMENTAL AGREEMENT, is entered into as of March 31, 2010 by and between
THE BOEING COMPANY (Boeing) and CONTINENTAL AIRLINES, INC. (Customer);


WHEREAS, in consideration of Customer’s purchase of fourteen (14) Aircraft in
2009 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]


WHEREAS, Customer wishes to exercise its [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]


WHEREAS, Customer has previously agreed to allow Boeing to use certain aircraft
for flight testing in accordance with Letter Agreement 6-1162-RCN-1890;


NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree to amend the Agreement as follows:


 
1.
Table of Contents, Articles, Tables, Exhibits, and Letter Agreements:



1.1 Remove and replace, in its entirety, the “Table of Contents”, with the
“Table of Contents” attached hereto, to reflect the changes made by this
Supplemental Agreement No. 55.


1.2 Remove and replace, in their entirety, pages T-2-2 and T-2-3 of Table 1 each
entitled “Aircraft Deliveries and Descriptions, Model 737-700 Aircraft”, with
the revised pages T-2-2 and T-2-3 of Table 1 attached hereto.


1.3 Remove and replace, in its entirety, page T-3-7 of Table 1 entitled the
“Aircraft Deliveries and Descriptions, Model 737-800 Aircraft”, with the revised
page T-3-7 of Table 1 attached hereto.


1.4 Remove and replace, in its entirety, Attachment 1 to Letter Agreement
6-1162-RCN-1890 with the revised Attachment 1 to Letter Agreement
6-1162-RCN-1890, attached hereto.


1.5 Remove and replace, in its entirety, Attachment B to Letter Agreement No.
1951-9R20 with the revised Attachment B to Letter Agreement No. 1951-9R20
attached hereto.


The Agreement will be deemed to be supplemented to the extent herein provided as
of the date hereof and as so supplemented will continue in full force and
effect.




EXECUTED IN DUPLICATE as of the day and year first written above.


THE BOEING
COMPANY                                                                           CONTINENTAL
AIRLINES, INC.






By:    /s/ Susan
Englander                                                                               By:
/s/ Jacques Lapointe


Its:
Attorney-in-Fact                                                                       Its:
Senior Vice President –Procurement
















 
 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 





   
Page
SA
ARTICLES
Number
Number
     
1.
Subject Matter of Sale
1-1
SA 39
       
2.
Delivery, Title and Risk of Loss
2-1
         
3.
Price of Aircraft
3-1
SA 39
       
4.
Taxes
4-1
         
5.
Payment
5-1
         
6.
Excusable Delay
6-1
         
7.
Changes to the Detail Specification
7-1
SA 39
       
8.
Federal Aviation Requirements and
Certificates and Export License
 
8-1
 
SA 39
       
9.
Representatives, Inspection,
Flights and Test Data
 
9-1
         
10.
Assignment, Resale or Lease
10-1
         
11.
Termination for Certain Events
11-1
         
12.
Product Assurance, Disclaimer and
Release; Exclusion of Liabilities;
Customer Support; Indemnification
and Insurance
 
 
 
12-1
         
13.
Buyer Furnished Equipment and
Spare Parts
 
13-1
         
14.
Contractual Notices and Requests
14-1
SA 39
       
15.
Miscellaneous
15-1
 






 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS




   
Page
SA
TABLES
Number
Number
     
1.
Aircraft Deliveries and
Descriptions – 737-500
 
T-1
 
SA 3
         
Aircraft Deliveries and
Descriptions – 737-700
 
T-2
 
SA 55
         
Aircraft Deliveries and
Descriptions – 737-800
 
T-3
 
SA 55
         
Aircraft Deliveries and
Descriptions – 737-600
 
T-4
 
SA 4
         
Aircraft Deliveries and
Descriptions – 737-900
 
T-5
 
SA 39
         
Aircraft Deliveries and
Descriptions – 737-900ER
 
T-6
 
SA 53
       
EXHIBITS
           
A-1
Aircraft Configuration – Model 737-724
(Aircraft delivering through July 2004)
 
SA 26
     
A-1.1
Aircraft Configuration – Model 737-724
(Aircraft delivering on or after August 2004)
 
SA 46
     
A-2
Aircraft Configuration – Model 737-824
(Aircraft delivering through July 2004)
 
SA 26
     
A-2.1
Aircraft Configuration – Model 737-824
(Aircraft delivering August 2004 through
December 2007)
 
 
SA 41
     
A-2.2
Aircraft Configuration – Model 737-824
(Aircraft delivering January 2008 through
July 2008)
 
 
SA 45
     
A-2.3
Aircraft Configuration – Model 737-824
(Aircraft scheduled to deliver between August 2008 and October 2010)
 
SA 50
     
A-2.4
Aircraft Configuration – Model 737-824
(Aircraft scheduled to deliver in or after November 2010)
 
 
SA 50
     
A-3
Aircraft Configuration – Model 737-624
SA 1
     
A-4
Aircraft Configuration – Model 737-524
SA 3
     
A-5
Aircraft Configuration – Model 737-924
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
 
 
SA 26
     
A-6
Aircraft Configuration – Model 737-924ER
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
 
 
SA 45
     
A-6.1
Aircraft Configuration – Model 737-924ER
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
 
 
SA 53
     
A-6.2
Aircraft Configuration – Model 737-924ER
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
 
 
SA 53
     
B
Product Assurance Document
SA 1
     
C
Customer Support Document – Code Two –
Major Model Differences
 
SA 1
     
C1
Customer Support Document – Code Three –
Minor Model Differences
 
SA 39
     
D
Aircraft Price Adjustments – New Generation
Aircraft (1995 Base Price - [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]
 
 
 
 
 
SA 1
     
D1
Airframe and Engine Price Adjustments –
Current Generation Aircraft
 
SA 1
     
D2
Aircraft Price Adjustments – New Generation
Aircraft (1997 Base Price - [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]
 
 
 
 
 
SA 5
     
D3
Aircraft Price Adjustments - New
Generation Aircraft (July 2003 Base Price –
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
 
 
 
SA 41
     
D4
Escalation Adjustment – Airframe and
Optional Features [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]
 
 
 
 
SA 41
     
E
Buyer Furnished Equipment Provisions Document
SA 39
     
F
Defined Terms Document
SA 5



 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS




     
SA
LETTER AGREEMENTS
 
Number
       
1951-1
Not Used
         
1951-2R4
Seller Purchased Equipment
SA 39
       
1951-3R22
Option Aircraft-Model 737-824 Aircraft
SA 38
     
1951-4R1
Waiver of Aircraft Demonstration
SA 1
     
1951-5R3
Promotional Support – New Generation
Aircraft
 
SA 48
     
1951-6
Configuration Matters
       
1951-7R1
Spares Initial Provisioning
SA 1
     
1951-8R2
Escalation Sharing – New Generation Aircraft
SA 4
     
1951-9R20
Option Aircraft-Model 737-724 Aircraft
SA 55
     
1951-11R1
Escalation Sharing-Current Generation
Aircraft
 
SA 4
     
1951-12R7
Option Aircraft – Model 737-924 Aircraft
SA 32
     
1951-13
Configuration Matters – Model 737-924
SA 5
     
1951-14
Installation of Cabin Systems Equipment
737-924
 
SA 22
 
1951-15
 
Configuration Matters – Model 737-924ER
 
SA 39



TABLE OF CONTENTS

     
SA
RESTRICTED LETTER AGREEMENTS
 
Number
       
6-1162-MMF-295
Performance Guarantees – Model
737-724 Aircraft
       
6-1162-MMF-296
Performance Guarantees – Model
737-824 Aircraft
       
6-1162-MMF-308R4
Disclosure of Confidential
Information
 
SA 39
     
6-1162-MMF-309R1
[CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
 
 
SA 1
     
6-1162-MMF-311R6
[CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
 
 
SA 46
     
6-1162-MMF-312R1
Special Purchase Agreement Provisions
SA 1
     
6-1162-MMF-319
Special Provisions Relating to the
Rescheduled Aircraft
       
6-1162-MMF-378R1
Performance Guarantees – Model
737-524 Aircraft
 
SA 3
     
6-1162-GOC-015R1
[CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
 
 
SA 31
     
6-1162-GOC-131R10
Special Matters
SA 46
     
6-1162-DMH-365
Performance Guarantees – Model
737-924 Aircraft
 
SA 5
     
6-1162-DMH-624
[CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
 
 
SA 8
 
6-1162-DMH-680
 
Delivery Delay Resolution Program
 
SA 9
 
6-1162-DMH-1020
 
[CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
 
 
 
SA 14
 
 
6-1162-DMH-1035
[CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
 
 
 
SA 15
6-1162-DMH-1054
[CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
 
 
 
 
SA 16
 
 
6-1162-CHL-048
Rescheduled Aircraft Agreement
SA 26
 
6-1162-CHL-195
Restructure Agreement for Model
737NG and 757-300 Aircraft
 
SA 30
 
6-1162-MSA-768
Performance Guarantees – Model
737-924ER Aircraft
 
SA 39
 
6-1162-SEE-133
[CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
 
 
 
SA 46
 
6-1162-SEE-0176R4
Record Option Proposals
 
SA 48
6-1162-SEE-0187
Passenger Service Unit Resolution
SA 50
 
6-1162-SEE-0225R1
 
Use of Aircraft – Carbon Brakes [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT] Testing
 
 
 
 
 
 
 
SA 50
6-1162-SEE-0263
Use of Aircraft – 737NG
Performance Improvement Package Testing
 
 
SA 50
     
6-1162-RCN-1888
Use of Aircraft – Boeing 747-800 and 787 Flight Test Training
 
SA 53
     
6-1162-RCN-1890
Use of Aircraft for Testing
SA 55







TABLE OF CONTENTS


SUPPLEMENTAL AGREEMENTS
DATED AS OF:
   
Supplemental Agreement No. 1
 
October 10, 1996
Supplemental Agreement No. 2
 
March 5, 1997
Supplemental Agreement No. 3
 
July 17, 1997
Supplemental Agreement No. 4
 
October 10, 1997
Supplemental Agreement No. 5
 
May 21, 1998
Supplemental Agreement No. 6
 
July 30, 1998
Supplemental Agreement No. 7
 
November 12, 1998
Supplemental Agreement No. 8
 
December 7, 1998
Supplemental Agreement No. 9
 
February 18, 1999
Supplemental Agreement No. 10
 
March 19, 1999
Supplemental Agreement No. 11
 
May 14, 1999
Supplemental Agreement No. 12
 
July 2, 1999
Supplemental Agreement No. 13
 
October 13, 1999
Supplemental Agreement No. 14
 
December 13, 1999
Supplemental Agreement No. 15
 
January 13, 2000
Supplemental Agreement No. 16
 
March 17, 2000
Supplemental Agreement No. 17
 
May 16, 2000
Supplemental Agreement No. 18
 
September 11, 2000
Supplemental Agreement No. 19
 
October 31, 2000
Supplemental Agreement No. 20
 
December 21, 2000
Supplemental Agreement No. 21
 
March 30, 2001
Supplemental Agreement No. 22
 
May 23, 2001
Supplemental Agreement No. 23
 
June 29, 2001
Supplemental Agreement No. 24
 
August 31, 2001
Supplemental Agreement No. 25
 
December 31, 2001
Supplemental Agreement No. 26
 
March 29, 2002
Supplemental Agreement No. 27
 
November 6, 2002
Supplemental Agreement No. 28
 
April 1, 2003
Supplemental Agreement No. 29
 
August 19, 2003
Supplemental Agreement No. 30
 
November 4, 2003
Supplemental Agreement No. 31
 
August 20, 2004
Supplemental Agreement No. 32
 
December 29, 2004
Supplemental Agreement No. 33
 
December 29, 2004
Supplemental Agreement No. 34
 
June 22, 2005
Supplemental Agreement No. 35
 
June 30, 2005
Supplemental Agreement No. 36
 
July 21, 2005
Supplemental Agreement No. 37
 
March 30, 2006
Supplemental Agreement No. 38
 
June 6, 2006
Supplemental Agreement No. 39
 
August 3, 2006
Supplemental Agreement No. 40
 
December 5, 2006
Supplemental Agreement No. 41
 
June 1, 2007
Supplemental Agreement No. 42
 
June 13, 2007
Supplemental Agreement No. 43
 
July 18, 2007
Supplemental Agreement No. 44
 
December 7, 2007
Supplemental Agreement No. 45
 
February 20, 2008
Supplemental Agreement No. 46
 
June 25, 2008
Supplemental Agreement No. 47
 
October 30, 2008
Supplemental Agreement No. 48
 
January 29, 2009
Supplemental Agreement No. 49
 
May 1, 2009
Supplemental Agreement No. 50
 
July 23, 2009
Supplemental Agreement No. 51
August 5, 2009
 
Supplemental Agreement No. 52
August 31, 2009
 
Supplemental Agreement No. 53
December 23, 2009
 
Supplemental Agreement No. 55
March 31, 2010






 
 

--------------------------------------------------------------------------------

 



 




Table 1 to Purchase Agreement 1951
Aircraft Deliveries and Descriptions
Model 737-700 Aircraft














[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]


 


 


 


 


 


 


 


 


 


 


 


 


 


 
Page T-2-2
Boeing
Proprietary                                                                           SA55

 
 

--------------------------------------------------------------------------------

 





Table 1 to Purchase Agreement 1951
Aircraft Deliveries and Descriptions
Model 737-700 Aircraft














[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]


 


 


 


 


 


 


 


 


 


 


 


 


 


 
Page T-2-3
Boeing
Proprietary                                                                           SA55



 
 

--------------------------------------------------------------------------------

 





Table 1 to Purchase Agreement 1951
Aircraft Deliveries and Descriptions
Model 737-800 Aircraft














[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]


 


 


 


 


 


 


 


 


 


 


 


 


 


 
Page T-3-7
Boeing
Proprietary                                                                           SA55







 
 

--------------------------------------------------------------------------------

 

Attachment to 6-1162-RCN-1890
Update No. 2
Aircraft No.
EWA No. *
Estimated Flight Test Hrs.
Actual Flight Test Hrs.
Scheduled Delivery Month
Revised Delivery Month
Test Program $ Value
Wheels, tires, brakes replaced?
Engines Borescoped?
3138/YJ571
Y3333-003
Y3232-008
Y3290-001
Y3242-021
Y3013-053
Y2227-004
Y3243-048
No greater than [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]
 
 
 
TBD**
TBD**
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
No
Yes
3138/YJ571
Y3243-046
Y3243-045
No greater than 10
 
TBD**
TBD**
$23,000
No
Yes
                                   





* EWA is the Boeing Engineering Work Authorization form number.  Such form
contains the test description and will be provided to Customer concurrent with
this attachment.


** Target delivery dates are TBD due to Koito Seat delays.  When more firm
target delivery dates are known, they will be provided to Customer.


Approved by:


CONTINENTAL AIRLINES, INC.


By __________________________


Its ___________________________







 
 

--------------------------------------------------------------------------------

 

Attachment B to
Letter Agreement 1951-9R20
Option Aircraft Delivery, Description, Price and Advance Payments
























[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]




















































Page 1 of 3
Boeing
Proprietary                                                                           SA55


 
 

--------------------------------------------------------------------------------

 
Attachment B to
Letter Agreement 1951-9R20
Option Aircraft Delivery, Description, Price and Advance Payments
























[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]




















































Page 2 of 3
Boeing
Proprietary                                                                           SA55
 
 

--------------------------------------------------------------------------------

 


Attachment B to
Letter Agreement 1951-9R20
Option Aircraft Delivery, Description, Price and Advance Payments
























[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]




















































Page 3 of 3
Boeing
Proprietary                                                                           SA55
